Case 2:19-bk-10119-RK   Doc 187 Filed 10/30/19 Entered 10/30/19 11:15:44   Desc
                         Main Document    Page 1 of 11
Case 2:19-bk-10119-RK   Doc 187 Filed 10/30/19 Entered 10/30/19 11:15:44   Desc
                         Main Document    Page 2 of 11
Case 2:19-bk-10119-RK   Doc 187 Filed 10/30/19 Entered 10/30/19 11:15:44   Desc
                         Main Document    Page 3 of 11
Case 2:19-bk-10119-RK   Doc 187 Filed 10/30/19 Entered 10/30/19 11:15:44   Desc
                         Main Document    Page 4 of 11
Case 2:19-bk-10119-RK   Doc 187 Filed 10/30/19 Entered 10/30/19 11:15:44   Desc
                         Main Document    Page 5 of 11
Case 2:19-bk-10119-RK   Doc 187 Filed 10/30/19 Entered 10/30/19 11:15:44   Desc
                         Main Document    Page 6 of 11
Case 2:19-bk-10119-RK   Doc 187 Filed 10/30/19 Entered 10/30/19 11:15:44   Desc
                         Main Document    Page 7 of 11
Case 2:19-bk-10119-RK   Doc 187 Filed 10/30/19 Entered 10/30/19 11:15:44   Desc
                         Main Document    Page 8 of 11
Case 2:19-bk-10119-RK   Doc 187 Filed 10/30/19 Entered 10/30/19 11:15:44   Desc
                         Main Document    Page 9 of 11
Case 2:19-bk-10119-RK   Doc 187 Filed 10/30/19 Entered 10/30/19 11:15:44   Desc
                        Main Document     Page 10 of 11
Case 2:19-bk-10119-RK   Doc 187 Filed 10/30/19 Entered 10/30/19 11:15:44   Desc
                        Main Document     Page 11 of 11
